Application by petitioner to enforce the order of the State Commissioner of Human Rights dated June 11, 1984 granted, by default, without costs. We take this opportunity to note that since the instant proceeding is an enforcement proceeding and not a review proceeding, it should not have been transferred to this court for disposition, but rather should have been heard and determined by Supreme Court in the first instance (see, Executive Law § 298). Main, J. P., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.